Name: Regulation (EEC) No 473/75 of the Council of 27 February 1975 amending Regulation (EEC) No 971/68 as regards the periods during which Grana Padano and Parmigiano Reggiano cheeses may be offered for intervention
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 2 . 75 Official Journal of the European Communities No L 52/23 REGULATION (EEC) No 473 75 OF THE COUNCIL of 27 February 1975 amending Regulation (EEC) No 971/68 as regards the periods during which Grana Padano and Parmigiano Reggiano cheeses may be offered for intervention THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC ) No 804/68 (*) of 27 June 1968 on the common organization of the market in milk and milk products, as last amended by Regulation (EEC) No 465/75 ( 2 ), and in particular Article 8 (4 ) thereof ; Having regard to the proposal from the Commission ; * Whereas Article 1 (2 ) of Council Regulation (EEC) No 971/68 (3 ) of 15 July 1968 laying down general rules for intervention on the market in Grana Padano and Parmigiano Reggiano cheeses, as amended by Regulation (EEC) No 1211/69 (4 ), determines, inter alia, the period during which cheeses manufactured in summer may be offered for intervention ; Whereas, as a result of developments in marketing practice , this period should be extended in order to make it possible to effect intervention when the cheeses are six months old , HAS ADOPTED THIS REGULATION : Article I In Article 1 of Regulation (EEC ) No 971 /68 :  paragraph 1 (b ) shall read as follows : '( b ) which rcach composition , preservation and quality standards and minimum quantities to be determined .';  paragraph 2 ( b ) shall read as follows : '( b ) Grana Padano and Parmigiano Reggiano cheeses are manufactured between 1 April and 1 1 November of the same year and offered for intervention at a minimum age of six months between 1 October and 15 May of the following year .' Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities . It shall be applicable as from 3 March 1975 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 February 1975 . For the Council The President M. A. CLINTON 0 ) OJ No L 148 , 28 . 6 . 1968 , p. 13 . ( 2 ) See page 8 of this Official Journal ( :i ) OJ No L 166 , 17 . 7 . 1968 , p. 8 . f 4 ^ OJ No I. 155 , 28 . 6 . 1969 , p. 13 .